UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1653



MICHAEL HANNON,

                                              Plaintiff - Appellant,

          versus


AMERICAN SERVICE CENTER ASSOCIATES, LLC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-962-JCC)


Submitted:   October 14, 2004             Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Hannon, Appellant Pro Se. Robert Lewis Duston, Edward Ross
Levin, Linda Grace Hill, SCHMELTZER, APTAKER & SHEPARD, PC,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael   Hannon   appeals     the    district      court’s   order

granting American Service Center Associates, LLC’s motion for

summary judgment and dismissing Hannon’s employment discrimination

and retaliation action, and its order denying Hannon’s motion for

reconsideration.     We   have   reviewed      the   record    and   find   no

reversible error.    Accordingly, we affirm the grant of summary

judgment on the reasoning of the district court, and the denial of

the motion for reconsideration on our finding of no abuse of

discretion.   Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724

(4th Cir. 1991).    See Hannon v. American Serv. Ctr. Assoc., LLC,

No. CA-962-JCC (E.D. Va. Apr. 26, 2004; May 11, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                 - 2 -